Citation Nr: 1037137	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a left 
knee disability.

2.  Entitlement to an initial compensable evaluation for 
hepatitis B.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 1992.  
He is the recipient of, among other decorations, a Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in North 
Little Rock, Arkansas that denied the Veteran's application to 
reopen his claim of entitlement to service connection for a left 
knee disability, and from a September 2008 rating decision that 
granted his claim for service connection for hepatitis B and 
assigned a noncompensable evaluation, effective September 27, 
1999.  The September 2008 RO decision also continued the denial 
of the Veteran's application to reopen his claim for service 
connection for a left knee disability, and the Veteran continued 
his appeal herein.

In June 2010, the Veteran testified at a videoconference Board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of the proceeding has been associated with the claims 
file.

The issue of entitlement to service connection for irritable 
bowel syndrome (IBS) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this matter, 
and it is referred to the AOJ for appropriate action.  

Regardless of the decision of the RO as to whether to reopen a 
previously denied claim, the Board must find that new and 
material evidence has been received in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The issues of entitlement to service connection for a left knee 
disability and increased rating for hepatitis B are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By an RO decision dated November 1999, the Veteran's claim of 
service connection for a left knee disability was denied based on 
the lack of evidence of a current left knee disability.

2.  By an RO decision dated November 2001, the Veteran's claim 
was readjudicated based on new VCAA provisions, and the RO 
continued to deny the Veteran's claim for service connection for 
a left knee disability based on the lack of evidence of a current 
left knee disability.

3.  Evidence received since the November 2001 RO decision 
includes service treatment records.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision denying the Veteran's claim of 
service connection for a left knee disability is final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence, to include service treatment 
records, sufficient to reopen the Veteran's claim of service 
connection for a left knee disability has been received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a left knee 
disability has been reopened and granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).

II.  Analysis

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue is whether new and material evidence has been received 
to reopen the Veteran's previously denied claim of entitlement to 
service connection for a left knee disability.  After a review of 
the evidence of record, the Board finds that new and material 
evidence has been received.

By way of background, an unappealed November 1999 RO decision 
denied the Veteran's claim of entitlement to service connection 
for a left knee disability based, among other things, on the lack 
of evidence of a current disability.  In light of the passage of 
the VCAA, the Veteran's claim was readjudicated by way of an 
unappealed November 2001 RO decision, which continued to deny the 
claim on the basis of the lack of evidence of a current 
disability.  The Veteran did not file a notice of disagreement, 
and the November 2001 RO decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  In February 2007, the Veteran filed a 
request to reopen his claim.

At the time of the November 2001 RO decision, the evidence of 
record included 
a July 2001 VA medical center record reflecting that the Veteran 
failed to report for a VA examination.

Since the final November 2001 RO decision, new evidence 
associated with the claims file includes, but is not limited to, 
the Veteran's service treatment records, VA treatment records 
dated July 2008 to February 2010, and various statements of the 
Veteran, to include his testimony at the June 2010 Board hearing.
The Board notes that because new service treatment records have 
been submitted, application of 38 C.F.R. 3.156(c) for receipt of 
service department record mandates that the claim be reopened and 
reconsidered.

These service treatment records reflect that in November 1991, 
the Veteran complained of knee pain, although it is not clear 
whether his complaints related to his left knee, right knee, or 
both, and the record shows that a diagnosis of possible patellar 
intrafusion or early chondromalacia patellae was noted.  A 
December 1991 service treatment record reflects that the Veteran 
followed up for right knee pain, and that he complained about his 
"knees" and was told that "chondromalacia patellae is 
inoperable" and exercise and anti-inflammatory therapy were 
recommended.

The Board acknowledges that the newly submitted VA treatment 
records include a July 2008 x-ray report that reflects that the 
Veteran's left knee had no abnormalities, as well as a September 
2008 MRI of his left knee that reflects an impression of a 
grossly normal left knee.  Also, while the Board acknowledges 
that a September 2008 VA examination report reflects findings 
regarding the Veteran's knees bilaterally but no diagnosis of any 
left knee disability was recorded, at the same time, the Board 
notes that it appears that the examiner was asked to examine only 
the Veteran's right knee.

Additionally, the Board notes that recent VA treatment records 
dated in December 2008 and January 2009 reflect complaints of 
bilateral knee pain, that the Veteran underwent physical therapy 
for his bilateral knee pain, and that a diagnosis of possible 
patellofemoral syndrome was recorded (although it is not entirely 
clear whether the diagnosis related to both knees, his right, or 
left).  See VA Treatment Records, December 2008 and January 2009.  
Also, February 2009 VA treatment records reflect that the 
Veteran's problem list includes degenerative joint disease and 
arthritis of his knees bilaterally (although the circumstances of 
this diagnosis are not clear).

The Board finds that the newly associated service treatment 
records reflecting complaints of bilateral knee problems, as well 
as the VA treatment records showing complaints of bilateral knee 
pain, physical therapy, and a diagnosis of possible 
patellofemoral syndrome (although it is not entirely clear 
whether the diagnosis related to both knees, his right, or left) 
satisfy the low threshold requirement for new and material 
evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992) (noting 
that when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed).  As 
such, the claim is reopened.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability has 
been received, and, to that extent only, the appeal is granted.


REMAND

A.  Left Knee Disability

The Veteran claims that he incurred a left knee disability in 
service.  After a thorough review of the Veteran's claims folder, 
the Board has determined that additional development is necessary 
prior to adjudication of this claim.  

As noted above, November and December 1991 service treatment 
records reflect complaints of bilateral knee problems, and a 
diagnosis of possible patella intrafusion or early chondromalacia 
patellae, was noted although it is not clear whether such 
diagnosis related to the Veteran's left knee, right knee, or 
both.  Also, as noted above, recent VA treatment records dated in 
December 2008 and January 2009 reflect complaints of bilateral 
knee pain, physical therapy for bilateral knee pain, and that a 
diagnosis of possible patellofemoral syndrome was noted.  
However, it is not entirely clear whether the diagnosis related 
to his left knee, his right, or both knees.

In light of the above evidence showing symptoms of a current 
disability, and his documented complaint of bilateral knee 
problems in service, the Board finds that the low threshold 
requirement for providing the Veteran with a VA examination has 
been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4) (2009).  As noted above, while the Veteran 
was provided with a September 2008 VA examination, the 
examination report of which reflects that the examiner examined 
both of the Veteran's knees, it appears that the examiner was 
asked to opine only with regard to the Veteran's right knee, and 
the Board notes that no conclusion was given regarding the 
Veteran's left knee.  Therefore, the Board finds this VA 
examination is inadequate for purposes of making a decision on 
the Veteran's claim, and a remand is necessary to provide the 
Veteran with a new VA examination relating to his left knee.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once 
VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

B.  Hepatitis B

As noted above, the Veteran's service-connected hepatitis B is 
currently assigned a noncompensable initial rating, effective 
September 27, 1999.  See RO Decision, September 2008.  The 
Veteran seeks a higher initial rating.

The Veteran's hepatitis B is currently rated under Diagnostic 
Code 7345, which provides a noncompensable rating for 
nonsymptomatic hepatitis B.  A higher, 10 percent rating is 
provided for hepatitis B with symptoms of intermittent fatigue, 
malaise, and anorexia, or for incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Diagnostic Code 7345 also provides for higher 
20, 40, 60, and 100 percent ratings.  See 38 C.F.R. § 4.114 
(2009).

The Veteran testified at the June 2010 Board hearing that he naps 
everyday for one and half hours due to fatigue he relates to his 
service-connected hepatitis B.  See Hearing Transcript at 10-12.  
He also testified that he experiences right upper quadrant pain 
that he relates to his hepatitis B, and that he misses about six 
days of work per year as a result of the pain.  See Hearing 
Transcript at 6-8.  Also, recent VA treatment records reflect 
complaints of right upper quadrant pain and fatigue.  See, e.g., 
VA Treatment Records, January 2009.

The Board acknowledges that the Veteran was provided with a VA 
examination in September 2008 for his service-connected hepatitis 
B.  The examiner opined that it was "at least as likely as 
not," meaning a 50-50 probability, that the Veteran's symptoms 
of fatigue were related to his lack of physical activity.  The 
Board notes, however, that the examiner did not provide an 
opinion as to whether the Veteran's fatigue is related to his 
hepatitis B.  While one might infer there is at least a 50 
percent likelihood based on the language used by the examiner, 
the Board notes that it may not draw its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the September 2008 VA examination report does not 
include any discussion of upper right quadrant pain symptoms.  
The Board notes that since the September 2008 VA examination, 
several recent VA treatment records reflect complaints of upper 
right quadrant pain.  See VA Treatment Records, November 2008 (CT 
scan abdomen), January 2009, February 2009, June 2009, July 2009.  
Although some treatment records relate the Veteran's complaints 
of upper right quadrant pain to IBS (and the Board has referred 
the Veteran's claim for service connection for IBS for 
adjudication), a November 2008 CT scan report reflects a notation 
"no abnormalities in the right upper quadrant to explain the 
patient's pain; findings consistent with a hemangioma involving 
segment VIII of the liver."  See VA Treatment Records, June 2009 
and July 2009.  The Board finds that in light of the above, it is 
unclear whether the Veteran experiences any symptoms of upper 
right quadrant pain as a result of his service-connected 
hepatitis B.  Because it is unclear whether the Veteran 
experiences fatigue and upper right quadrant pain as a result of 
his hepatitis, the Board finds that a remand is necessary for 
another VA examination so that the current severity of the 
Veteran's hepatitis B can be ascertained for rating purposes.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate 
VA examination to determine the nature and 
etiology of any current left knee disability.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.
The claims file, to include the Veteran's 
service treatment records and VA treatment 
records, should be made available to the 
examiner, and the examiner should note that 
it has been reviewed.  

The examiner should indicate whether there is 
a 50 percent probability or greater that any 
current left knee disability had its onset in 
service or is otherwise related to service.  

A clear rationale for all opinions must be 
provided, as well as a discussion of the 
facts and medical principles involved.  

2.  Provide the Veteran with an appropriate 
VA examination to determine the current 
severity of his service-connected hepatitis 
B.  The claims file should be made available 
to the examiner, and the examiner should note 
that it has been reviewed.  Any tests or 
studies deemed necessary should be conducted 
in accordance with AMIE protocols for 
evaluating hepatitis B.  

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should provide as 
follows:

(a)  Indicate whether the Veteran's hepatitis 
B is currently symptomatic.

(b)  Discuss how the Veteran's hepatitis B 
impacts his daily activities of living and 
employment.

(c)  Address whether his hepatitis B is 
manifested by symptoms of fatigue (please 
note whether intermittent or daily), malaise, 
and anorexia; or, incapacitating episodes 
(please note number of weeks per year) with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

(d)  Address whether his hepatitis B is 
manifested by symptoms of (i) weight loss, 
(ii) hepatomegaly, (iii) or requiring dietary 
restriction or continuous medication.

(e)  Address whether the Veteran's recent 
documented complaints of right upper quadrant 
pain are attributable to his hepatitis B.  If 
not, please explain to what condition such 
complaints relate.

3.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


